


109 HRES 932 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 932
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Berry submitted
			 the following resolution; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on the
			 Judiciary and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Congress should make additional emergency supplemental
		  appropriations for necessary expenses for enforcement of laws relating to
		  border security, immigration, and customs.
	
	
		Whereas there are an estimated 11,000,000 illegal
			 immigrants in the United States, and that this population is estimated to
			 increase more than 500,000 annually;
		Whereas reducing the amount of illegal immigration into
			 the United States is a matter of national and economic security;
		Whereas securing the border has to be the first step in
			 any pursuit of immigration reform;
		Whereas the United States needs to implement immediately a
			 border security system which integrates fencing, manpower, and new technologies
			 to further control the border region; and
		Whereas it is vital for the people of the United States to
			 realize that the Congress is immediately prepared to provide the resources
			 necessary to secure the borders of the United States: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that the Congress should promptly make emergency supplemental
			 appropriations for necessary expenses for enforcement of laws relating to
			 border security, immigration, and customs.
		
